     Case 8:20-cv-00089-DOC-JDE Document 23 Filed 04/30/20 Page 1 of 4 Page ID #:122



 1    M. DANTON RICHARDSON (State Bar No. 141709)
      mdantonrichardson@yahoo.com
 2    LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
      leo.law.55@gmail.com
      LAW OFFICE OF M. DANTON RICHARDSON
 4    131 N. El Molino Ave., Suite 310
      Pasadena, CA 91101
 5

 6    Attorneys for Plaintiff,
      LITTLE ORBIT LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10    LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11    Liability Company,                     )
                                             )   Judge:     Hon. David O. Carter
12                  Plaintiff,               )
                                             )
13
             vs.                             )   JOINT REPORT AS TO STATUS AND
14                                           )   REQUEST FOR CONTINUANCE OF
      DESCENDENT STUDIOS INC., a Texas )         SCHEDULING CONFERENCE DUE TO
15    corporation, and ERIC PETERSON, an     )   PARTIES TENTATVE AGREEMENT
16    individual,                            )   TO RESOLVE THIS MATTER
                                             )   THROUGH BINDING ARBITRATION
17                  Defendants.              )
                                             )
18
      ___________________________________ )
19                                           )
      DESCENDENT STUDIOS INC., a Texas )
20    corporation,                           )
21                                           )
                    Counterclaimant,         )
22                                           )
             vs.                             )
23
                                             )
24    LITTLE ORBIT LLC, a California Limited )
      Liability Company,                     )
25                                           )
26                  Counter Defendant.       )
                                             )
27    ___________________________________ )
28


                                                  1
                                                                    CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 23 Filed 04/30/20 Page 2 of 4 Page ID #:123



 1             Plaintiff/Counter-Defendant      Little       Orbit   LLC      (“Little        Orbit”)         and
 2    Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”) and Defendant Eric
 3    Peterson, by and through their undersigned counsel report to the Court as follows:
 4             As part of the early meeting of counsel, the parties have tentatively agreed in principle to
 5    negotiate to resolve this matter through binding arbitration and are in the process of negotiating
 6    the details of a formal agreement in that regard. Such an agreement would make any further
 7    proceedings before the Court unnecessary (except, perhaps, to retain jurisdiction to enforce any
 8    arbitration award).
 9             The parties therefore hereby jointly request a thirty (30) day continuance of the Scheduling
10    Conference to allow the parties time to complete their negotiations and present to the Court a
11    stipulation regarding the disposition of this matter or otherwise comply with Court’s Scheduling
12    Order.
13

14                                            Respectfully Submitted this 30th Day of April, 2020:
15

16                                                By: /s/ Nada I. Shamonki
                                                         Counsel
17
                                                  NADA I. SHAMONKI (SBN 205359)
18
                                                  MINTZ LEVIN COHN FERRIS GLOVSKY AND
19                                                POPEO P.C.
                                                  2029 Century Park East, Suite 3100
20                                                Los Angeles, CA 90067
21
                                                  Telephone: (310) 586-3200
                                                  Facsimile: (310) 586-3202
22                                                Email: nshamonki@mintz.com
                                                  Counsel for Defendants
23

24                                                Michael C. Whitticar; VSB No. 32968
                                                  NOVA IP Law, PLLC
25                                                7420 Heritage Village Plaza, Suite 101
                                                  Gainesville, VA 20155
26
                                                  Tel: 571-386-2980
27                                                Fax: 855-295-0740
                                                  E-mail: mikew@novaiplaw.com
28                                                Counsel for Defendants
                                                  Admitted Pro Hac Vice
                                                         2
                                                                              CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 23 Filed 04/30/20 Page 3 of 4 Page ID #:124



 1
                                               By: /s/ M. Danton Richardson
 2                                             Counsel
 3
                                         M. Danton Richardson (State Bar No. 141709)
 4                                       Leo E. Lundberg, Jr. (State Bar No. 125951)
                                         LAW OFFICE OF M. DANTON RICHARSON
 5                                       131 N. El Molino Ave., Suite 310
 6                                       Pasadena, CA 91101
                                         E-mail: mdantonrichardson@yahoo.com
 7                                              leo.law.55@gmail.com
                                           Counsel for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              3
                                                                  CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 23 Filed 04/30/20 Page 4 of 4 Page ID #:125



 1                                     CERTIFICATE OF SERVICE

 2    I hereby certify that on this 30th Day of April 2020, the foregoing JOINT REPORT AS TO
 3
      STATUS AND REQUEST FOR CONTINUANCE OF SCHEDULING CONFERENCE
      DUE TO PARTIES TENTATVE AGREEMENT TO RESOLVE THIS MATTER
 4    THROUGH BINDING ARBITRATION was filed with the Court’s CM/ECF system and was
      served on the following counsel of record via email:
 5

 6          Michael C. Whitticar; VSB No. 32968
            NOVA IP Law, PLLC
 7          7420 Heritage Village Plaza, Suite 101
            Gainesville, VA 20155
 8
            Tel: 571-386-2980
 9          Fax: 855-295-0740
            Email: mikew@novaiplaw.com
10          Counsel for Defendants
11
            NADA I. SHAMONKI (SBN 205359)
12          MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
            2029 Century Park East, Suite 3100
13
            Los Angeles, CA 90067
14          Telephone: (310) 586-3200
            Facsimile: (310) 586-3202
15          Email: nshamonki@mintz.com
16          Counsel for Defendants

17
                                                         /s/ M. Danton Richardson
18
                                                           M. Danton Richardson
19

20

21

22

23

24

25

26

27

28


                                                     4
                                                                     CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
